Case 18-42994-drd7   Doc 256    Filed 10/30/20 Entered 10/30/20 08:21:41   Desc Main
                               Document      Page 1 of 4



                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION

 IN RE:                                )
                                       )
 CAROL LINDA DILLE                     )       Case No.   18-42994-DRD
                                       )
                     Debtor(s).        )

  ORDER GRANTING TRUSTEE’S EMERGENCY MOTION FOR TURNOVER
 AND TO INCUR EXPENSE TO PRESERVE PROPERTY OF THE BANKRUPTCY
                            ESTATE

          WHEREAS, Victor Weber, the Chapter 7 trustee of the above
  captioned bankruptcy estate seeking an order of this Court permitting
  him and his agents enter on and into certain real property of the
  bankruptcy estate for the purpose of securing the property and
  maintaining it to a standard consistent with law and also seeking the
  related relief of permitting the trustee to incur debt for the estate to
  secure and maintain the real property, final seeking an order of this
  Court prohibiting the debtor from interfering with the trustee’s
  administration of the estate.
          THIS COURT, having reviewed the trustee’s Emergency Motion,
  having reviewed the docket in the above captioned case and being
  satisfied that it is sufficiently advised and for good cause shown,
  GRANTS THE TRUSTEE’S EMERGENCY MOTION FOR TURNOVER AND
  TO INCUR EXPENSE TO PRESERVE PROPERTY OF THE BANKRUPTCY
  ESTATE.
          Specifically, the COURT FINDS, that the above-captioned
  bankruptcy estate has an interest in the following listed property (the
  “Real Estate”):
               4937 Westwood, Kansas City, Mo.
               4933 Westwood, Kansas City, Mo.

                                           1
Case 18-42994-drd7     Doc 256    Filed 10/30/20 Entered 10/30/20 08:21:41   Desc Main
                                 Document      Page 2 of 4



              781 NW 1621st Road, Bates City, Mo.
              206 E 66th Street, Kansas City, Mo.
              4605 Liberty Street, Kansas City, Mo.
        THE COURT FINDS that the outdoor areas of the Real Estate are
  not being properly maintained and specifically grants the trustee and his
  agents the right to enter into the outdoor areas of the Real Estate for the
  purposes of inspecting the condition of the Real Estate, and to maintain
  the exterior parts of the Real Estate. THIS COURT also approves the
  trustee’s request to incur debt to maintain the exterior parts of the Real
  Estate and authorizes him to incur such debt as he determines
  reasonable and necessary to bring the condition of the Real Estate into
  conformity with law and to make the real estate marketable.
        THE COURT FINDS that the Real Estate at 4605 Liberty Street is
  occupied by the debtor’s brother and that the debtor claims to occupy both
  the 4937 Westwood property and the 781 NW 1621st Road, Bates City. THE
  COURT NOTES that the debtor has claimed a homestead exemption in the
  4937 Westwood property and has listed it as her mailing address. THE
  COURT FINDS that the remaining Real Estate is vacant and that none of the
  Real Estate is being properly maintained.
        CONSEQUENTLY, THE COURT GRANTS THE TRUSTEE’S REQUEST
  to enter into the structures at 4933 Westwood, Kansas City; 781 NW 1621st
  Road, Bates City; and 206 E 66th Street, Kansas City (collectively referred to
  as the “Vacant Real Estate”) for the purpose of securing the Vacant Real
  Estate; changing the locks; and maintain the structures and protecting them
  against the elements. Should the debtor have exempt personal property in
  the Vacant Real Estate, the trustee shall grant the debtor access at
  reasonable times and upon reasonable notice for her to remove her exempt
  personal property.

                                            2
Case 18-42994-drd7   Doc 256    Filed 10/30/20 Entered 10/30/20 08:21:41   Desc Main
                               Document      Page 3 of 4



        THIS COURT also approves the trustee’s request to incur debt to
  secure and protect the Vacant Real Estate from the weather and
  elements and authorizes him to incur such debt as he determines
  reasonable and necessary to maintain the Vacant Real Estate and to
  make the real estate marketable. THIS COURT also approves the
  trustee’s request to procure property damage insurance for the 206 E
  66th Street, Kansas City property and should he discover other pieces of the
  Real Estate are uninsured, he may, in the exercise of his business judgment,
  obtain insurance for them as well.
        THIS COURT ALSO GRANTS the trustee’s request to inspect the
  interior of the 4937 Westwood property. The debtor shall permit the
  trustee and his real estate agent to inspect the property within 5 days of
  the date of this Order. Additionally, the debtor shall cooperate with the
  trustee in marketing and selling the 4937 Westwood property and shall
  make it available to be shown to prospective buyers at reasonable times
  and upon reasonable notice.
        As is stated above, THIS COURT FINDS that the above-captioned
  bankruptcy estate has an interest in the Real Estate. THIS COURT
  ORDERS THE DEBTOR, CAROL LINDA DILLE, to not interfere with the
  trustee or his agents in their inspection, securing, remediation, or
  protection of the estate’s property. ADDITIONALLY, CAROL LINDA
  DILLE is specifically prohibited from taking any action to transfer the
  Real Estate, or to transfer any interest in any property in which the
  estate has an interest, or to otherwise cloud title to the Real Estate, or to
  file or to cause to be filed any document with any Recorder of Deeds or
  any court other than this Court which affects the estate’s interest in
  property, including the Real Estate.




                                          3
Case 18-42994-drd7   Doc 256    Filed 10/30/20 Entered 10/30/20 08:21:41   Desc Main
                               Document      Page 4 of 4




        Date: October 30, 2020                /s/Dennis R. Dow
                                              Honorable Dennis R. Dow
                                              United States Bankruptcy Judge


       Stipulated and Approved by:

       MERRICK, BAKER, AND STRAUSS

       By: /s/ Victor Weber
       Bruce E. Strauss         MO # 26323
       Victor F. Weber          MO # 57361
       MERRICK BAKER & STRAUSS, P.C.
       500 Peck's Plaza
       1044 Main Street
       Kansas City, Missouri 64105
       Telephone: (816) 221 2255
       Facsimile: (816) 221 7886
       COUNSEL FOR TRUSTEE




                                          4
